Citation Nr: 1644436	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) benefits assessed on May 24, 2010, due to the extension of the Veteran's active duty service, was properly created and if so, whether waiver of recovery is warranted.

(The issues of an increased evaluation for anxiety disorder, service connection for posttraumatic stress disorder and service connection for sleep apnea currently on appeal will be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army National Guard from May 1980 to August 1980, from September 2002 to September 2004, from February 2006 to June 2006 and from July 2006 to December 2008 including combat service in the Southwest Asia Theater of Operations with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2010 decision by the VA Regional Office (RO) in San Juan, Puerto Rico.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was called to active duty service in July 2006.  In October 2007 the Veteran was notified that he would be released from active duty effective January 27, 2008.  On January 16, 2008, the Veteran was informed that his active duty would be extended until July 6, 2008.  The Veteran apparently remained on active duty until his separation from the National Guard in December 2008.

In May 24, 2010, correspondence, VA informed the Veteran of an overpayment in the amount of $40,536.80 based on his active duty service from January 2008 to December 2008 and possibly for a period following separation.  The Veteran has requested a waiver of recovery of the overpayment and has also challenged the validity of the underlying debt.  Specifically, the Veteran contends that he notified VA of his active service at the time he was reactivated and that VA failed to make the appropriate adjustments to his payments as requested.  

It appears there are conflicting accounts in the record as to how the overpayment was actually created, the amount of the overpayment and the degree to which it has already been repaid.  To wit, the Decision Review Officer appears to have requested an audit of the overpayment in April 2015 but it does not seem that any such audit was completed subsequent to the request.  Although a previous audit was performed by the RO, there are multiple spreadsheets in the file, some directly conflicting with others, showing differing amounts due and owed by the Veteran for the same months.  Moreover, there was no accompanying explanation of the audit or how the final figures were calculated, how the payments were made and why they are considered to be overpayments. 

Accordingly, the case is REMANDED for the following action:

1. Any documentation or explanation concerning the Veteran's overpayment and request for waiver should be obtained from the VA Debt Management Center and/or other appropriate entity, to include:

a) a written paid and due audit of the Veteran's account since the creation of the overpayment until now.  This audit should reflect, in clear language, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.

b) the amount of the overpayment, if any, that may have been repaid by the Veteran or deducted from his Social Security Administration benefits.  

A copy of the written audit should be added to the claims file and another provided to the Veteran and his representative.

2.  The AOJ should then adjudicate whether the underlying debt and subsequent overpayment are valid.   

3.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed an appropriate period of time to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




